Citation Nr: 1009020	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetic nephropathy, 
including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDING OF FACT

The Veteran does not have diabetic nephropathy that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have diabetic nephropathy that is the 
result of disease or injury incurred in or aggravated during 
active military service; diabetic nephropathy is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2005 and a rating 
decision in January 2006.    Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2008 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases, including nephritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to lay observation is 
competent.  

If chronicity is not applicable, service connection may still 
be established  if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  38 C.F.R. §3.303(b) (2009); Savage v. Gober, 
10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).  That includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran indicated in his substantive appeal that he was 
diagnosed with severe diabetic nephropathy.  However, he 
submitted a VA treatment report reflecting a diagnosis of 
severe mixed sensory polyneuropathy consistent with diabetic 
neuropathy.  It appears that the Veteran may be confusing the 
terms neuropathy and nephropathy.  The Board notes that the 
Veteran is currently service-connected for diabetes mellitus 
with bilateral peripheral neuropathy of the lower extremities 
and diabetic retinopathy. 

The Veteran's service medical records do not reveal any 
treatment for a disability of the kidneys.  The records are 
also silent for any diagnosis of or treatment for 
nephropathy.  

VA treatment records dated from July 2004 to June 2008 do not 
reveal any complaints, findings, or treatment for diabetic 
nephropathy or a disorder of the kidneys.  

Private treatment reports from Northeast Georgia Medical 
Center, Cornerstone Counseling Center, Habersham Medical 
Center, and Georgia Center for Diabetes do not reveal any 
complaints, findings, or treatment for diabetic nephropathy 
or any disorder of the kidneys.

The Veteran was afforded a VA examination in October 2005.  A 
urinalysis was noted to be within normal limits.  The 
examiner concluded that there was no evidence of renal 
failure.  

In order to be considered for service connection, a claimant 
must first have a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  There is no evidence of a diagnosis of 
diabetic nephropathy and the evidence of record weighs 
against a finding that the Veteran has diabetic nephropathy.  
In support of his claim, the Veteran submitted evidence of a 
diagnosis of severe polyneuropathy and not nephropathy.  The 
October 2005 VA examiner specifically found that there was no 
evidence of renal failure.  Therefore, in the absence of a 
diagnosis of diabetic nephropathy, service connection may not 
be granted.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).

The Board has considered the Veteran's lay assertion that he 
has diabetic nephropathy.  He is competent to report his 
symptoms, and his testimony is entitled to some probative 
weight.  However, a lay person is not competent to offer an 
opinion on complex medical questions, and as a lay person the 
Veteran is not competent to offer an opinion as to the 
underlying etiology of his symptoms.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson without medical training is not competent 
to provide a probative opinion on medical matter, to include 
diagnosis of specific disability and determination of origin 
of specific disorder).

The Board finds that the preponderance of the evidence is 
against the claim for service connection for diabetic 
nephropathy because the evidence does not show that the 
Veteran has diabetic nephropathy.  Therefore, the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for diabetic nephropathy, 
including as secondary to diabetes mellitus, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


